 Fill in this information to identify the case:

 Debtor name            Ameridian Industries LLC

 United States Bankruptcy Court for the:                       WESTERN DISTRICT OF WASHINGTON

 Case number (if known)               20-12550
                                                                                                                                                                                    Check if this is an
                                                                                                                                                                                        amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                    12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                   $                    0.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                      $      21,572,929.15

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                     $      21,572,929.15


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                   $      12,852,369.75


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                      $          174,683.68

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                              +$          386,697.55


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                            $        13,413,750.98




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                  page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                                           Best Case Bankruptcy



                Case 20-12550-CMA                                      Doc 2              Filed 10/08/20                         Ent. 10/08/20 08:18:52                             Pg. 1 of 30
 Fill in this information to identify the case:

 Debtor name         Ameridian Industries LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF WASHINGTON

 Case number (if known)
                                                                                                                                       Check if this is an
                                                                                                                                       amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

          No. Go to Part 2.
          Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                   Current value of
                                                                                                                                       debtor's interest
 2.        Cash on hand                                                                                                                                $500.00



 3.        Checking, savings, money market, or financial brokerage accounts (Identify all)
           Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                            number


           3.1.    CHASE Bank (Pacific Torque)                              Business Checking               6167                                  $117,873.47




           3.2.    CHASE Bank (Orion Equip.)                                Business Checking               0760                                  $185,566.49



                                                                            Segregated Checking for
           3.3.    KeyBank                                                  SBA PPP loan                    2614                                       $403.76




           3.4.    Bank of the West (Pacific Torque)                        Business Checking               6516                                    $70,609.96




           3.5.    Bank of the West (Orion Equip.)                          Business Checking               6086                                             $0.00



 4.        Other cash equivalents (Identify all)

 5.        Total of Part 1.                                                                                                                   $374,953.68
           Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                               page 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy



               Case 20-12550-CMA                          Doc 2       Filed 10/08/20       Ent. 10/08/20 08:18:52                 Pg. 2 of 30
 Debtor         Ameridian Industries LLC                                                          Case number (If known)
                Name



 Part 2:        Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

        No. Go to Part 3.
        Yes Fill in the information below.


 Part 3:        Accounts receivable
10. Does the debtor have any accounts receivable?

        No. Go to Part 4.
        Yes Fill in the information below.

 11.       Accounts receivable
           11a. 90 days old or less:                            886,489.00   -                                   0.00 = ....                  $886,489.00
                                              face amount                           doubtful or uncollectible accounts
                                              Accounts Receivable


 12.       Total of Part 3.                                                                                                               $886,489.00
           Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:        Investments
13. Does the debtor own any investments?

        No. Go to Part 5.
        Yes Fill in the information below.


 Part 5:        Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

        No. Go to Part 6.
        Yes Fill in the information below.

           General description                        Date of the last           Net book value of         Valuation method used     Current value of
                                                      physical inventory         debtor's interest         for current value         debtor's interest
                                                                                 (Where available)

 19.       Raw materials
           Parts Inventory                            11/20/2019                      $2,088,485.00        Avg. Hist. Cost                  $2,088,485.00



 20.       Work in progress
           Work In Progress (as of
           month end July 2020)                       7/31/2020                         $163,765.88        Cost Basis                         $163,765.88



 21.       Finished goods, including goods held for resale
           Equipment Inventory                        9/17/2020                      $13,447,175.00        Retail Market                  $14,530,212.00


           Rebuilt Transmissions
           On Site (as of month end
           July 2020)                                 7/31/2020                         $385,065.44        Retail                             $385,065.44


           Cores On Site (as of
           month end July 2020)                       7/31/2020                         $477,113.71        Retail                             $477,113.71



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                        page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy



               Case 20-12550-CMA                          Doc 2       Filed 10/08/20           Ent. 10/08/20 08:18:52              Pg. 3 of 30
 Debtor         Ameridian Industries LLC                                                      Case number (If known)
                Name



 22.       Other inventory or supplies

 23.       Total of Part 5.                                                                                                      $17,644,642.03
           Add lines 19 through 22. Copy the total to line 84.

 24.       Is any of the property listed in Part 5 perishable?
               No
               Yes

 25.       Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
             No
             Yes. Book value                            Valuation method                         Current Value

 26.       Has any of the property listed in Part 5 been appraised by a professional within the last year?
             No
             Yes

 Part 6:        Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

        No. Go to Part 7.
        Yes Fill in the information below.


 Part 7:        Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

        No. Go to Part 8.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used     Current value of
                                                                              debtor's interest      for current value         debtor's interest
                                                                              (Where available)

 39.       Office furniture
           Office Furniture & Fixtures (Pacific) (office
           supplies, cubicles, desks, conference table,
           chairs, workstations, phone system,
           bookcase, file cabinets, storage cabinets,
           microwaves, etc.)                                                            $4,617.19    Net Book                              $4,617.19



 40.       Office fixtures

 41.       Office equipment, including all computer equipment and
           communication systems equipment and software
           Computers, laptops, computer assessories,
           software, hard drives, copiers, telephone
           system, etc. (Orion) (as of month end July
           2020) (fully depreciated)                                                        $0.00    Net Book                                    $0.00


           Computers, laptops, computer assessories,
           software, hard drives, copiers, telephone
           system, etc. (Pacific) (as of month end July
           2020)                                                                          $927.14    Net Book                                $927.14



 42.       Collectibles Examples: Antiques and figurines; paintings, prints, or other artwork;
           books, pictures, or other art objects; china and crystal; stamp, coin, or baseball card
           collections; other collections, memorabilia, or collectibles



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                  page 3
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy



               Case 20-12550-CMA                          Doc 2       Filed 10/08/20       Ent. 10/08/20 08:18:52            Pg. 4 of 30
 Debtor         Ameridian Industries LLC                                                      Case number (If known)
                Name


 43.       Total of Part 7.                                                                                                               $5,544.33
           Add lines 39 through 42. Copy the total to line 86.

 44.       Is a depreciation schedule available for any of the property listed in Part 7?
               No
               Yes

 45.       Has any of the property listed in Part 7 been appraised by a professional within the last year?
             No
             Yes

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

        No. Go to Part 9.
        Yes Fill in the information below.

           General description                                                Net book value of      Valuation method used     Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value         debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles

           47.1.     See Attached List                                               $130,574.91     Net Book                           $130,574.91



 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)
           Shop Equipment and Tools (Orion) (tools, floor
           covering, fuel transfer pump, hydraulic pin
           press, inflating gauge, etc.) (as of month end
           July 2020)                                                                   $4,140.56    Net Book                              $4,140.56


           Shop Equipment and Tools (Pacific) (tools, air
           compressors, dyno, power washing equip,
           etc.) (as of month end July 2020)                                            $4,671.02    Net Book                              $4,671.02


           Warehouse Equipment (Pacific) (tabletop
           system and freight, scale, shelving,
           whiteboards, work bench, pressure washer,
           mobile yard ramp, etc.) (as of month end July
           2020)                                                                          $111.69    Net Book                                $111.69


           Navision Integrated Computer Systems
           (Pacific) (fully depreciated)                                                    $0.00    Net Book                                    $0.00




 51.       Total of Part 8.                                                                                                         $139,498.18
           Add lines 47 through 50. Copy the total to line 87.

 52.       Is a depreciation schedule available for any of the property listed in Part 8?
               No
               Yes
Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                  page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy



               Case 20-12550-CMA                          Doc 2       Filed 10/08/20       Ent. 10/08/20 08:18:52            Pg. 5 of 30
 Debtor         Ameridian Industries LLC                                                      Case number (If known)
                Name



 53.        Has any of the property listed in Part 8 been appraised by a professional within the last year?
              No
              Yes

 Part 9:        Real property
54. Does the debtor own or lease any real property?

        No. Go to Part 10.
        Yes Fill in the information below.

 55.        Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

            Description and location of                   Nature and          Net book value of        Valuation method used    Current value of
            property                                      extent of           debtor's interest        for current value        debtor's interest
            Include street address or other               debtor's interest   (Where available)
            description such as Assessor                  in property
            Parcel Number (APN), and type
            of property (for example,
            acreage, factory, warehouse,
            apartment or office building, if
            available.
            55.1. Real property and
                     premises located at
                     18060 Des Moines
                     Memorial Drive S.,                   Leasehold
                     Seattle, WA 98148                    Interest                          $0.00                                            Unknown


            55.2.    Real property and
                     premises located at
                     3909 Fruit Valley
                     Road, Vancouver,                     Leasehold
                     WA 98682                             Interest                          $0.00                                            Unknown


            55.3.    Real property (50,530
                     square feet of open
                     air yard space)
                     located at 24300
                     Pacific Hwy. S., Kent,               Leasehold
                     WA 98032                             Interest                          $0.00                                            Unknown




 56.        Total of Part 9.                                                                                                                    $0.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
                No
                Yes

 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
              No
              Yes

 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

        No. Go to Part 11.
        Yes Fill in the information below.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                      page 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy



               Case 20-12550-CMA                          Doc 2       Filed 10/08/20       Ent. 10/08/20 08:18:52              Pg. 6 of 30
 Debtor         Ameridian Industries LLC                                                      Case number (If known)
                Name

            General description                                               Net book value of      Valuation method used     Current value of
                                                                              debtor's interest      for current value         debtor's interest
                                                                              (Where available)

 60.        Patents, copyrights, trademarks, and trade secrets
            Trademark: Pacific Torque brand name                                            $0.00                                          Unknown


            Trademark: Orion Equipment brand name                                           $0.00                                          Unknown


            Copyright: Pacific Torque logo                                                  $0.00                                          Unknown


            Copyright: Orion Equipment logo                                                 $0.00                                          Unknown



 61.        Internet domain names and websites
            Internet domain and website:
            www.pacifictorque.com                                                           $0.00                                          Unknown


            Interet domain and website:
            www.orion-equip.com                                                             $0.00                                          Unknown



 62.        Licenses, franchises, and royalties

 63.        Customer lists, mailing lists, or other compilations
            Customer List                                                                   $0.00                                          Unknown



 64.        Other intangibles, or intellectual property

 65.        Goodwill
            Goodwill (Pacific Torque)                                              $2,688,429.00     Net Book                         $2,688,429.00



 66.        Total of Part 10.                                                                                                      $2,688,429.00
            Add lines 60 through 65. Copy the total to line 89.

 67.        Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C.§§ 101(41A) and 107?
               No
               Yes

 68.        Is there an amortization or other similar schedule available for any of the property listed in Part 10?
                No
                Yes

 69.        Has any of the property listed in Part 10 been appraised by a professional within the last year?
              No
              Yes

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

        No. Go to Part 12.
        Yes Fill in the information below.



Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                  page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy



               Case 20-12550-CMA                          Doc 2       Filed 10/08/20       Ent. 10/08/20 08:18:52            Pg. 7 of 30
 Debtor         Ameridian Industries LLC                                                     Case number (If known)
                Name

                                                                                                                        Current value of
                                                                                                                        debtor's interest


 71.       Notes receivable
           Description (include name of obligor)

 72.       Tax refunds and unused net operating losses (NOLs)
           Description (for example, federal, state, local)

 73.       Interests in insurance policies or annuities

 74.       Causes of action against third parties (whether or not a lawsuit
           has been filed)

 75.       Other contingent and unliquidated claims or causes of action of
           every nature, including counterclaims of the debtor and rights to
           set off claims
           Bank of the West
           180 Montgomery Street
           25th Floor
           San Francisco, CA 94104                                                                                                          TBD
           Nature of claim       Breach of Contract
           Amount requested                                              TBD


           BOKF, N.A. d/b/a Bank of Texas
           1401 McKinney Street, Suite 1000
           Houston, TX 77010                                                                                                                TBD
           Nature of claim        Breach of Contract
           Amount requested                                              TBD



 76.       Trusts, equitable or future interests in property

 77.       Other property of any kind not already listed Examples: Season tickets,
           country club membership

 78.       Total of Part 11.                                                                                                           $0.00
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
             No
             Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                           page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                             Best Case Bankruptcy



               Case 20-12550-CMA                          Doc 2       Filed 10/08/20       Ent. 10/08/20 08:18:52     Pg. 8 of 30
 Debtor          Ameridian Industries LLC                                                                            Case number (If known)
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                          $374,953.68

 81. Deposits and prepayments. Copy line 9, Part 2.                                                                          $0.00

 82. Accounts receivable. Copy line 12, Part 3.                                                                   $886,489.00

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                         $17,644,642.03

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                            $5,544.33

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                    $139,498.18

 88. Real property. Copy line 56, Part 9.........................................................................................>                                 $0.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                              $2,688,429.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                       $21,739,556.22             + 91b.                       $0.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                                 $21,739,556.22




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                            page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                   Best Case Bankruptcy



                Case 20-12550-CMA                              Doc 2            Filed 10/08/20                   Ent. 10/08/20 08:18:52                 Pg. 9 of 30
                            In re: Ameridian Industries LLC

                         Attachment to Schedule A/B: Question #47




dj06f601vd
             Case 20-12550-CMA   Doc 2   Filed 10/08/20   Ent. 10/08/20 08:18:52   Pg. 10 of 30
                                                  VEHICLES
             1991 GMC P/U Last4VIN #0365
             1991 GMC P/U Last4VIN #0365
             1993 CHEVROLET P/U Last4VIN #1496
             2002 GMC CHEVROLET BLAZER Last4VIN #6576
             2007 CHEVROLET P/U Last4VIN #7679
             2004 CHEVROLET P/U w/ service body Last4VIN #3847
             2006 CHEVROLET P/U Last4VIN #8129
             2006 CHEVROLET P/U Last4VIN #8129
             2007 CHEVROLET P/U w/ service body Last4VIN #8600
             2007 CHEVROLET P/U Last4VIN #9493
             2006 GMC FLATBED Last4VIN #8758
             2000 CHEVROLET P/U Last4VIN #5756
             1999 CHEVROLET P/U Last4VIN #4791
             2000 CHEVROLET P/U Last4VIN #5756
             1999 CHEVROLET P/U Last4VIN #4791
             2010 CHEVROLET SILVERADO Last4VIN #9393
             2010 CHEVROLET SILVERADO Last4VIN #9393
             2010 CHEVROLET SILVERADO Last4VIN #1717
             2018 FORD F-150 P/U Last4VIN #0224
             FORD Last4VIN #2870
             2014 FORD F-150 P/U Last4VIN #1200
             2014 FORD F-150 P/U Last4VIN #9341
             2018 FORD TRANSIT CARGO VAN Last4VIN #5314
             2018 FORD F-250 P/U Last4VIN #0705
             2018 FORD F-250 P/U Last4VIN #0704
             2015 FORD F-150 P/U Last4VIN #2663
             FORD Last4VIN #9463




dj06cz01hy
             Case 20-12550-CMA     Doc 2   Filed 10/08/20   Ent. 10/08/20 08:18:52   Pg. 11 of 30
             2015 FORD F-150 P/U Last4VIN #1633
             2018 FORD F-150 P/U Last4VIN #8963
             FORD Last4VIN #3113
             Trailer Hitch for Flatbed
             2014 LOAD TRAIL 22K Trailer Last4VIN #2768




dj06cz01hy
             Case 20-12550-CMA           Doc 2   Filed 10/08/20   Ent. 10/08/20 08:18:52   Pg. 12 of 30
 Fill in this information to identify the case:

 Debtor name          Ameridian Industries LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF WASHINGTON

 Case number (if known)              20-12550
                                                                                                                                        Check if this is an
                                                                                                                                             amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                     12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
        No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
        Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                   Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                               Amount of claim             Value of collateral
                                                                                                                                               that supports this
                                                                                                                   Do not deduct the value     claim
                                                                                                                   of collateral.
 2.1    BANK OF THE WEST                              Describe debtor's property that is subject to a lien              $5,452,507.00            $8,806,212.00
        Creditor's Name                               Personal property including accounts, goods,
        180 Montgomery Street                         inventory, equipment, and general
        25th Floor                                    intangibles.
        San Francisco, CA 94104
        Creditor's mailing address                    Describe the lien
                                                      Security Interest
                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
         No                                           Contingent
         Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative
        priority.
                                                       Disputed


 2.2    BANK OF THE WEST                              Describe debtor's property that is subject to a lien              $2,249,206.00            $3,098,036.00
        Creditor's Name                               Personal property including accounts, goods,
        180 Montgomery Street                         inventory, equipment, and general
        25th Floor                                    intangibles.
        San Francisco, CA 94104
        Creditor's mailing address                    Describe the lien
                                                      Security Interest
                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply




Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                page 1 of 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy



              Case 20-12550-CMA                          Doc 2          Filed 10/08/20                Ent. 10/08/20 08:18:52           Pg. 13 of 30
 Debtor       Ameridian Industries LLC                                                                 Case number (if known)      20-12550
              Name

        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.
                                                       Disputed


       BOKF, N.A. d/b/a Bank of
 2.3                                                                                                                        $4,262,205.00     $5,724,000.00
       Texas                                          Describe debtor's property that is subject to a lien
       Creditor's Name                                Inventory and equipment purchased with
       1401 McKinney Street                           proceeds of loans made by secured creditor.
       Suite 1000
       Houston, TX 77010
       Creditor's mailing address                     Describe the lien
                                                      Security Interest
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.
                                                       Disputed


       CRAIG MANUFACTURING
 2.4                                                                                                                            $348,445.00      Unknown
       LTD.                                           Describe debtor's property that is subject to a lien
       Creditor's Name                                Equipment
       96 McLean Avenue
       Webster, NB E7P 2K5
       CANADA
       Creditor's mailing address                     Describe the lien
                                                      Secuity Interest
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.
                                                       Disputed


       DEUTSCHE LEASING USA,
 2.5                                                                                                                            $197,275.08      Unknown
       INC.                                           Describe debtor's property that is subject to a lien
       Creditor's Name                                Equipment
       190 S. LaSalle Street
       Suite 2150
       Chicago, IL 60603
       Creditor's mailing address                     Describe the lien
                                                      Security Interest

Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 2 of 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy



              Case 20-12550-CMA                          Doc 2          Filed 10/08/20                Ent. 10/08/20 08:18:52             Pg. 14 of 30
 Debtor       Ameridian Industries LLC                                                                 Case number (if known)      20-12550
              Name

                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative
       priority.
                                                       Disputed


       FORD MOTOR CREDIT
 2.6                                                                                                                            $122,165.76      Unknown
       COMPANY                                        Describe debtor's property that is subject to a lien
       Creditor's Name                                Vehicles
       Dept. 194101
       PO Box 55000
       Detroit, MI 48255-1941
       Creditor's mailing address                     Describe the lien
                                                      Security Interest
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number

       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



 2.7   KING COUNTY TREASURY                           Describe debtor's property that is subject to a lien                       $50,219.43      Unknown
       Creditor's Name                                Personal Property
       500 Fourth Avenue
       Room 600
       Seattle, WA 98104-2340
       Creditor's mailing address                     Describe the lien
                                                      Statutory Lien
                                                      Is the creditor an insider or related party?
                                                       No
       Creditor's email address, if known              Yes
                                                      Is anyone else liable on this claim?
       Date debt was incurred                          No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
       Last 4 digits of account number
       1720
       Do multiple creditors have an                  As of the petition filing date, the claim is:
       interest in the same property?                 Check all that apply
        No                                            Contingent
        Yes. Specify each creditor,                   Unliquidated
       including this creditor and its relative        Disputed
       priority.



Official Form 206D                     Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                     page 3 of 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy



              Case 20-12550-CMA                          Doc 2          Filed 10/08/20                Ent. 10/08/20 08:18:52             Pg. 15 of 30
 Debtor       Ameridian Industries LLC                                                                 Case number (if known)       20-12550
              Name



        WACKER NEUSON
 2.8                                                                                                                            $170,346.48                 $0.00
        FINANCE                                       Describe debtor's property that is subject to a lien
        Creditor's Name                               Equipment
        PO Box 609
        Cedar Rapids, IA 52406
        Creditor's mailing address                    Describe the lien
                                                      Security Interest
                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
                                                       Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
         No                                           Contingent
         Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative
        priority.
                                                       Disputed


                                                                                                                                $12,852,369.
 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                         75

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                     On which line in Part 1 did        Last 4 digits of
                                                                                                              you enter the related creditor?    account number for
                                                                                                                                                 this entity
         BANK OF THE WEST
         2527 Camino Ramon                                                                                     Line   2.1
         San Ramon, CA 94583

         BANK OF THE WEST
         c/o Deborah Crabbe                                                                                    Line   2.1
         Foster Garvey
         1111 Third Avenue
         Seattle, WA 98101

         BOKF, N.A. d/b/a Bank of Texas
         c/o Ed McQueen                                                                                        Line   2.3
         Bell Nunnally
         2323 Ross Avenue
         Dallas, TX 75201

         BOKF, N.A. d/b/a Bank of Texas
         PO Box 29775                                                                                          Line   2.3
         Dallas, TX 75229-9775

         DEUTSCHE LEASING USA, INC.
         c/o UNIVERSAL REGISTERED AGENT                                                                        Line   2.5
         524 2nd Street
         Suite 505
         Springfield, IL 62701




Official Form 206D                      Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                                       page 4 of 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy



              Case 20-12550-CMA                          Doc 2          Filed 10/08/20                Ent. 10/08/20 08:18:52              Pg. 16 of 30
 Debtor       Ameridian Industries LLC                                                  Case number (if known)   20-12550
              Name

        FORD MOTOR CREDIT COMPANY
        c/o THE CORPORATION COMPANY                                                             Line   2.6
        40600 Ann Arbor Road
        Suite 201
        Plymouth, MI 48170

        WACKER NEUSON FINANCE
        c/o CORPORATION SERVICE CO.                                                             Line   2.8
        211 E. 7th Street
        Suite 620
        Austin, TX 78701-3136




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                    page 5 of 5
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy



              Case 20-12550-CMA                          Doc 2       Filed 10/08/20   Ent. 10/08/20 08:18:52          Pg. 17 of 30
 Fill in this information to identify the case:

 Debtor name         Ameridian Industries LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF WASHINGTON

 Case number (if known)          20-12550
                                                                                                                                                          Check if this is an
                                                                                                                                                             amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                             12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

           No. Go to Part 2.
           Yes. Go to line 2.
       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                              Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                                $174,683.68          $174,683.68
           DEPARTMENT OF REVENUE                                     Check all that apply.
           Compliance Division - Kent                                 Contingent
           20819 72nd Ave. S., Suite 680                              Unliquidated
           Kent, WA 98032-2391                                        Disputed
           Date or dates debt was incurred                           Basis for the claim:
           Feb - June 2020                                           Excise Tax
           Last 4 digits of account number 4614                      Is the claim subject to offset?

           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim

 3.1       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                        $333.36
           ARAMARK UNIFORM SERVICES, INC.                                           Contingent
           C/O AUS WEST LOCKBOX                                                     Unliquidated
           PO Box 101179                                                            Disputed
           Pasadena, CA 91189-1179
                                                                                   Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                         Is the claim subject to offset?      No  Yes
 3.2       Nonpriority creditor's name and mailing address                         As of the petition filing date, the claim is: Check all that apply.                        $177.34
           ASSOCIATED PETROLEUM                                                     Contingent
             PRODUCTS, INC.                                                         Unliquidated
           PO Box 34600                                                             Disputed
           Seattle, WA 98124-1600
                                                                                   Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                         Is the claim subject to offset?      No  Yes



Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                               page 1 of 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                   27718                                           Best Case Bankruptcy



              Case 20-12550-CMA                          Doc 2            Filed 10/08/20                  Ent. 10/08/20 08:18:52                         Pg. 18 of 30
 Debtor       Ameridian Industries LLC                                                                Case number (if known)            20-12550
              Name

 3.3      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $2,861.20
          BATEMAN MANUFACTURING                                               Contingent
          5 Winstar Road                                                      Unliquidated
          Oro Medonte, ON L0L 2L0                                             Disputed
          CANADA
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $125.00
          BOSTEC, INC.                                                        Contingent
          PO Box 486                                                          Unliquidated
          Lynden, WA 98264                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,350.00
          CONSTR. EQUIP. GUIDE                                                Contingent
          470 Maryland Drive                                                  Unliquidated
          Fort Washington, PA 19034                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $238.10
          CRATE TECH                                                          Contingent
          2582 Momentum Place                                                 Unliquidated
          Chicago, IL 60689-5325                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $215.50
          CRYSTAL SPRINGS                                                     Contingent
          PO Box 660579                                                       Unliquidated
          Dallas, TX 75266-0579                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $240.12
          CUMMINS NORTHWEST LLC                                               Contingent
          Lockbox 138324                                                      Unliquidated
          PO Box 398324                                                       Disputed
          San Francisco, CA 94139
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,545.46
          DARTCO TRANSMISSIONS INC.                                           Contingent
          PO Box 2384                                                         Unliquidated
          Indianapolis, IN 46206                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 2 of 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy



              Case 20-12550-CMA                          Doc 2        Filed 10/08/20               Ent. 10/08/20 08:18:52                          Pg. 19 of 30
 Debtor       Ameridian Industries LLC                                                                Case number (if known)            20-12550
              Name

 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,028.34
          DRIVELINES N.W. INC.                                                Contingent
          3116 First Hill Avenue                                              Unliquidated
          Everett, WA 98201-4519                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $233.28
          FEDEX                                                               Contingent
          P.O. BOX 94515                                                      Unliquidated
          Palatine, IL 60094-4515                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,567.72
          FEDEX FREIGHT                                                       Contingent
          P.O. Box 10306                                                      Unliquidated
          Palatine, IL 60055-0306                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $51.88
          GRAINGER, INC.                                                      Contingent
          PO Box 419267                                                       Unliquidated
          Kansas City, MO 64141-6267                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number       4719
                                                                             Is the claim subject to offset?    No  Yes
 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                      $5.78
          HI-STRENGTH BOLT COMPANY                                            Contingent
          21257 84th Avenue S                                                 Unliquidated
          Kent, WA 98032                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $5,284.34
          INDECO NORTH AMERICA, INC.                                          Contingent
          PO Box 0393                                                         Unliquidated
          Bridgeport, CT 06601-0393                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,025.15
          INTEGRATED COMPUTER SYSTEMS
             SUPPORT, INC.                                                    Contingent
          8531 154th Avenue NE                                                Unliquidated
          Suite 110                                                           Disputed
          Redmond, WA 98052-6296
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 3 of 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy



              Case 20-12550-CMA                          Doc 2        Filed 10/08/20               Ent. 10/08/20 08:18:52                          Pg. 20 of 30
 Debtor       Ameridian Industries LLC                                                                Case number (if known)            20-12550
              Name

 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $3,042.15
          JUBITZ FLEET SERVICES                                               Contingent
          PO Box 11251                                                        Unliquidated
          Portland, OR 97211                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $205,256.58
          KOBELCO CONSTRUCTION                                                Contingent
            MACHINERY U.S.A. INC.                                             Unliquidated
          4690 World Houston Parkway                                          Disputed
          Houston, TX 77032
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $148,910.99
          LIEBHERR MINING & CONSTRUCTION                                      Contingent
            EQUIPMENT, INC.                                                   Unliquidated
          4100 Chestnut Avenue                                                Disputed
          Newport News, VA 23607
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,180.00
          MACHINERY TRADER                                                    Contingent
          PO Box 85673                                                        Unliquidated
          Lincoln, NE 68501-5673                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $31.64
          MORSE HYDRAULICS USA, LLC                                           Contingent
          7031 S 196th Street                                                 Unliquidated
          Unit 1-2                                                            Disputed
          Kent, WA 98032-1160
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $205.60
          NAPA - CLARK COUNTY                                                 Contingent
            HAZEL DELL                                                        Unliquidated
          File 56893                                                          Disputed
          Los Angeles, CA 90074-6893
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,698.31
          NAPA AUTO PARTS                                                     Contingent
          FILE 56893                                                          Unliquidated
          Los Angeles, CA 90074-6893                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 4 of 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy



              Case 20-12550-CMA                          Doc 2        Filed 10/08/20               Ent. 10/08/20 08:18:52                          Pg. 21 of 30
 Debtor       Ameridian Industries LLC                                                                Case number (if known)            20-12550
              Name

 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $390.72
          PACIFIC POWER GROUP, LLC                                            Contingent
          PO Box 748720                                                       Unliquidated
          Los Angeles, CA 90074-8720                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,765.00
          REDMOND HEAVY HAULING, LLC                                          Contingent
          PO Box 672                                                          Unliquidated
          Prineville, OR 97754                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                    $14.84
          SIERRA SPRINGS                                                      Contingent
          PO Box 660579                                                       Unliquidated
          Dallas, TX 75266                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $4,750.00
          SUTTON TRUCKING LLC                                                 Contingent
          24300 Pacific Hwy. S.                                               Unliquidated
          Kent, WA 98032                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $156.78
          TACOMA DIESEL & EQUIPMENT, INC                                      Contingent
          444 54th Avenue E.                                                  Unliquidated
          Fife, WA 98424-2722                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $300.00
          THINK BYG LLC                                                       Contingent
          2028 East Ben White Blvd.                                           Unliquidated
          Suite 240-3575                                                      Disputed
          Austin, TX 78741
                                                                             Basis for the claim:
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $1,765.00
          TLC TOWING & RECOVERY, INC.                                         Contingent
          4545 S. 11th Way                                                    Unliquidated
          Ridgefield, WA 98642                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                   Page 5 of 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy



              Case 20-12550-CMA                          Doc 2        Filed 10/08/20               Ent. 10/08/20 08:18:52                          Pg. 22 of 30
 Debtor       Ameridian Industries LLC                                                                Case number (if known)            20-12550
              Name

 3.31      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                    $454.18
           WASTE CONNECTIONS OF WA                                            Contingent
           Vancouver District #2010                                           Unliquidated
           PO Box 7428                                                        Disputed
           Pasadena, CA 91109-7428
                                                                             Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?    No  Yes
 3.32      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                    $103.19
           WINKLE INDUSTRIES                                                  Contingent
           2080 West Main Street                                              Unliquidated
           Alliance, OH 44601                                                 Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:
           Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.33      Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.                    $390.00
           XTREME PRESSURE WASH                                               Contingent
           5600 Mount Solo Rd.                                                Unliquidated
           Unit 52                                                            Disputed
           Longview, WA 98632
                                                                             Basis for the claim:
           Date(s) debt was incurred
           Last 4 digits of account number                                   Is the claim subject to offset?    No  Yes

 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the           Last 4 digits of
                                                                                                      related creditor (if any) listed?                 account number, if
                                                                                                                                                        any
 4.1       ASSOCIATED PETROLEUM
           PRODUCTS, INC.                                                                             Line     3.2
           2320 Milwaukee Way
           Tacoma, WA 98421-2710                                                                            Not listed. Explain


 4.2       BOSTEC, INC.
           8112 Guide Meridian Rd.                                                                    Line     3.4
           Lynden, WA 98264-9421
                                                                                                            Not listed. Explain

 4.3       DARTCO TRANSMISSIONS INC.
           4390 N. Long Road                                                                          Line     3.9
           Columbus, IN 47203
                                                                                                            Not listed. Explain

 4.4       DEPARTMENT OF REVENUE
           Treasury Management                                                                        Line     2.1
           PO Box 47464
           Olympia, WA 98504-7464                                                                           Not listed. Explain


 4.5       FEDEX FREIGHT
           2200 Forward Drive                                                                         Line     3.12
           Harrison, AR 72601
                                                                                                            Not listed. Explain

 4.6       JUBITZ FLEET SERVICES
           33 NE Middlefield Road                                                                     Line     3.17
           Portland, OR 97211
                                                                                                            Not listed. Explain




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 6 of 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                           Best Case Bankruptcy



              Case 20-12550-CMA                          Doc 2        Filed 10/08/20               Ent. 10/08/20 08:18:52                          Pg. 23 of 30
 Debtor       Ameridian Industries LLC                                                           Case number (if known)            20-12550
              Name

           Name and mailing address                                                              On which line in Part1 or Part 2 is the        Last 4 digits of
                                                                                                 related creditor (if any) listed?              account number, if
                                                                                                                                                any
 4.7       KOBELCO CONSTR. MACH. USA INC.
           c/o CORPORATION SERVICE CO.                                                           Line      3.18
           211 E. 7th Street
           Suite 620                                                                                   Not listed. Explain

           Austin, TX 78701

 4.8       LIEBHERR-AMERICA, INC.
           dba Liebherr USA Co.                                                                  Line      3.19
           PO Box 603928
           Charlotte, NC 28260                                                                         Not listed. Explain


 4.9       NAPA AUTO PARTS
           2999 Wildwood Pkwy.                                                                   Line      3.23
           Atlanta, GA 30339-8580
                                                                                                       Not listed. Explain

 4.10      PACIFIC POWER GROUP, LLC
           805 Broadway Street                                                                   Line      3.24
           Suite 700
           Vancouver, WA 98660                                                                         Not listed. Explain


 4.11      SUTTON TRUCKING LLC
           24001 NE Sandy Blvd.                                                                  Line      3.27
           Wood Village, OR 97060
                                                                                                       Not listed. Explain

 4.12      W. W. GRAINGER, INC.
           221 Bolivar Street                                                                    Line      3.13
           Jefferson City, MO 65101
                                                                                                       Not listed. Explain

 4.13      W. W. GRAINGER, INC.
           100 Grainger Parkway                                                                  Line      3.13
           Lake Forest, IL 60045
                                                                                                       Not listed. Explain


 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                      Total of claim amounts
 5a. Total claims from Part 1                                                                        5a.          $                    174,683.68
 5b. Total claims from Part 2                                                                        5b.    +     $                    386,697.55

 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                             5c.          $                      561,381.23




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 7 of 7
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                    Best Case Bankruptcy



              Case 20-12550-CMA                          Doc 2        Filed 10/08/20           Ent. 10/08/20 08:18:52                      Pg. 24 of 30
 Fill in this information to identify the case:

 Debtor name         Ameridian Industries LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF WASHINGTON

 Case number (if known)         20-12550
                                                                                                                                Check if this is an
                                                                                                                                     amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                  12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.      Does the debtor have any executory contracts or unexpired leases?
         No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
       Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal               Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.1.         State what the contract or                  Uniform and allied
              lease is for and the nature of              merchandise rental and
              the debtor's interest                       service Agreement for
                                                          Vancouver location.
                  State the term remaining
                                                                                     ARAMARK UNIFORM SERVICES
              List the contract number of any                                        5880 Nolensville Pike
                    government contract                                              Nashville, TN 37211-6502


 2.2.         State what the contract or                  Master Lease
              lease is for and the nature of              Agreement for the
              the debtor's interest                       following equipment: (i)
                                                          2016 Kenworth T270;
                                                          (ii) 2015 Summit Series
                                                          8 Work Truck; (iii)
                                                          Summit Model 10620
                                                          Crane; (iv) Miller Enpak
                                                          Air-Compressor; (v)
                                                          Miller Maxstar Welder;
                                                          and (vi) Summit Lube
                                                          Skid. Subject to
                                                          review as to true lease
                                                          versus financing
                                                          transaction.               BANK OF THE WEST
                  State the term remaining                                             EQUIPMENT FINANCE
                                                                                     12677 Alcosta Blvd., Suite 200
              List the contract number of any                                        NC-B15-2H-K
                    government contract                                              San Ramon, CA 94583


 2.3.         State what the contract or                  Dealer Agreement
              lease is for and the nature of
              the debtor's interest

                  State the term remaining
                                                                                     BELL TRUCKS AMERICA, INC.
              List the contract number of any                                        8111 Mills Road
                    government contract                                              Houston, TX 77064




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                              Page 1 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                           Best Case Bankruptcy



              Case 20-12550-CMA                          Doc 2       Filed 10/08/20      Ent. 10/08/20 08:18:52                    Pg. 25 of 30
 Debtor 1 Ameridian Industries LLC                                                              Case number (if known)   20-12550
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease

 2.4.        State what the contract or                   Uniform rental and
             lease is for and the nature of               service Agreement for
             the debtor's interest                        SeaTac location.

                  State the term remaining
                                                                                        CINTAS CORPORATION
             List the contract number of any                                            6800 Cintas Blvd.
                   government contract                                                  Mason, OH 45040


 2.5.        State what the contract or                   Dealer Agreement
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                        CUMMINS INC.
             List the contract number of any                                            500 Jackson Street
                   government contract                                                  Columbus, IN 47201


 2.6.        State what the contract or                   Motor Vehicle Lease
             lease is for and the nature of               Agreement for 2017
             the debtor's interest                        Ford Explorer, VIN
                                                          1FM5K8D81HGD56616.
                  State the term remaining
                                                                                        D.O.C.K. MANAGEMENT, INC.
             List the contract number of any                                            11800 124th Avenue NE
                   government contract                                                  Kirkland, WA 98034


 2.7.        State what the contract or                   Commercial Lease
             lease is for and the nature of               Agreement for the
             the debtor's interest                        premises located at
                                                          3909 Fruit Valley Road,
                                                          Vancouver, WA 98682.
                  State the term remaining                                              DMK PROPERTIES, LLC
                                                                                        Attn: Gene T. Nelsen
             List the contract number of any                                            1907 NW 111th Street
                   government contract                                                  Vancouver, WA 98685


 2.8.        State what the contract or                   Service Dealer
             lease is for and the nature of               Agreement for Deutz
             the debtor's interest                        Engines

                  State the term remaining
                                                                                        HAMILTON ENGINE, LLC
             List the contract number of any                                            5540 NE Columbia Blvd.
                   government contract                                                  Portland, OR 97218


 2.9.        State what the contract or                   Dealer Agreement
             lease is for and the nature of
             the debtor's interest
                                                                                        KOBELCO CONSTR. MACH. USA INC.
                  State the term remaining                                              4690 World Houston Parkway
                                                                                        Houston, TX 77032
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                       Page 2 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy



              Case 20-12550-CMA                          Doc 2            Filed 10/08/20   Ent. 10/08/20 08:18:52             Pg. 26 of 30
 Debtor 1 Ameridian Industries LLC                                                              Case number (if known)   20-12550
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease

             List the contract number of any
                   government contract


 2.10.       State what the contract or                   Dealer Agreement
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                        LIEBHERR CONSTR. EQUIP. CO.
             List the contract number of any                                            4100 Chestnut Avenue
                   government contract                                                  Newport News, VA 23607


 2.11.       State what the contract or                   Commercial Lease
             lease is for and the nature of               Agreement for the
             the debtor's interest                        premises located at
                                                          18060 Des Moines
                                                          Memorial Drive S.,
                                                          Seattle, WA 98148.            MARITAL TRUST OF GARY F. WOOD
                  State the term remaining                                                 AND KERRI L. WOOD
                                                                                        Attn: Kerri L. Wood
             List the contract number of any                                            3516 NW 70th Street
                   government contract                                                  Seattle, WA 98117


 2.12.       State what the contract or                   Lease of the following
             lease is for and the nature of               office equipment: (i)
             the debtor's interest                        Canon Image Runner
                                                          C3561F System; (ii)
                                                          Lexmark C4150
                                                          System; and (iii) Canon
                                                          Image Runner 45351
                                                          System (Qty 2).
                  State the term remaining                                              PACIFIC OFFICE AUTOMATION, INC
                                                                                        1064 Fourth Avenue S.
             List the contract number of any                                            Branch 85
                   government contract                                                  Seattle, WA 98134


 2.13.       State what the contract or                   Independent Allison
             lease is for and the nature of               Dealer Agreement
             the debtor's interest

                  State the term remaining
                                                                                        PACIFIC POWER GROUP, LLC
             List the contract number of any                                            805 Broadway Street, Suite 700
                   government contract                                                  Vancouver, WA 98660


 2.14.       State what the contract or                   Commercial Lease
             lease is for and the nature of               Agreement for 50,530
             the debtor's interest                        square feet of open air
                                                          yard space located at         SUTTON TRUCKING
                                                          24300 Pacific Hwy. S.,        Attn: Mike Harford
                                                          Kent, WA 98032.               24300 Pacific Hwy. S.
                  State the term remaining                                              Kent, WA 98032
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                       Page 3 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy



              Case 20-12550-CMA                          Doc 2            Filed 10/08/20   Ent. 10/08/20 08:18:52             Pg. 27 of 30
 Debtor 1 Ameridian Industries LLC                                                              Case number (if known)   20-12550
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease


             List the contract number of any
                   government contract


 2.15.       State what the contract or                   ZF Services Partner
             lease is for and the nature of               Contract
             the debtor's interest

                  State the term remaining
                                                                                        ZF SERVICES, LLC
             List the contract number of any                                            777 Hickory Hill Drive
                   government contract                                                  Vernon Hills, IL 60061




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                       Page 4 of 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy



              Case 20-12550-CMA                          Doc 2            Filed 10/08/20   Ent. 10/08/20 08:18:52             Pg. 28 of 30
 Fill in this information to identify the case:

 Debtor name         Ameridian Industries LLC

 United States Bankruptcy Court for the:            WESTERN DISTRICT OF WASHINGTON

 Case number (if known)         20-12550
                                                                                                                           Check if this is an
                                                                                                                               amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

  No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
  Yes
   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                    Name                          Check all schedules
                                                                                                                                that apply:
    2.1                                                                                                                        D
                                               Street                                                                           E/F
                                                                                                                               G
                                               City                   State      Zip Code


    2.2                                                                                                                        D
                                               Street                                                                           E/F
                                                                                                                               G
                                               City                   State      Zip Code


    2.3                                                                                                                        D
                                               Street                                                                           E/F
                                                                                                                               G
                                               City                   State      Zip Code


    2.4                                                                                                                        D
                                               Street                                                                           E/F
                                                                                                                               G
                                               City                   State      Zip Code




Official Form 206H                                                            Schedule H: Your Codebtors                                     Page 1 of 1
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy



              Case 20-12550-CMA                          Doc 2       Filed 10/08/20     Ent. 10/08/20 08:18:52             Pg. 29 of 30
                                                               United States Bankruptcy Court
                                                                     Western District of Washington
 In re      Ameridian Industries LLC                                                                                  Case No.       20-12550
                                                                                    Debtor(s)                         Chapter        11

                                                         LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case

 Name and last known address or place of                             Security Class Number of Securities                         Kind of Interest
 business of holder
 AVRO LLC                                                                             45.109%                                    membership interest
 Attn: Mr. Van Ruiter
 18060 Des Moines Memorial Dr S
 Seattle, WA 98148-1950

 Brennan Family Investment LLC                                                        25.947%                                    membership interest
 Attn: Mr. Carey M. Brennan
 10205 NE 60th Street
 Kirkland, WA 98033

 Irish Inc.                                                                           16.168%                                    membership interest
 Attn: Mr. Jim Irish
 18060 Des Moines Memorial Dr S
 Seattle, WA 98148-1950

 Joseph Vitulli                                                                       3.194%                                     membership interest
 520 Equinox Dr., Box 11-D
 Cle Elum, WA 98922

 Kerri Wood                                                                           6.388%                                     membership interest
 3516 NW 70th Street
 Seattle, WA 98117

 Robert S. Traff Family Trust                                                                                                    membership interest
 Attn: Mr. Samuel Traff
 734 N 89th Street
 Seattle, WA 98103

 Robert S. Traff Family Trust                                                         3.194%                                     membership interest
 Attn: Mrs. Atrid Traff
 225 2nd Street S, D-3
 Kirkland, WA 98033


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the President & CEO of the corporation named as the debtor in this case, declare under penalty of perjury that I
have read the foregoing List of Equity Security Holders and that it is true and correct to the best of my information and
belief.



 Date October 8, 2020                                                         Signature /s/ Allan Van Ruiter
                                                                                            Allan Van Ruiter

                       Penalty for making a false statement of concealing property: Fine of up to $500,000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. §§ 152 and 3571.
Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy




              Case 20-12550-CMA                          Doc 2         Filed 10/08/20           Ent. 10/08/20 08:18:52                   Pg. 30 of 30
